Citation Nr: 0323281	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
tinnitus.  

2.  Entitlement to an evaluation in excess of 20 percent for 
gout.

3.  Entitlement to a compensable evaluation for mixed hearing 
loss, right ear.  

4.  Entitlement to a compensable evaluation for otitis media 
with healed perforation, right ear.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from November 1940 to November 
1941, from December 1941 to September 1948, and from July 
1952 to September 1965.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 1999, the veteran presented testimony at a 
personal hearing before the Hearing Officer at the Newark RO.  
A transcript of the hearing has been prepared and associated 
with the claims folder.  

The issues of entitlement to a rating in excess of 20 percent 
for gout and compensable evaluations for right ear hearing 
loss and otitis media, right ear, will be discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The new rating criteria pertaining to evaluation of 
tinnitus, effective as of June 10, 1999, constitute 
liberalizing changes, which are more favorable to the veteran 
than the previously effective criteria.  

2.  The veteran's tinnitus is shown to be manifested by a 
constant high-pitched ringing in the ears.


CONCLUSION OF LAW

A disability rating of 10 percent is warranted for tinnitus, 
from June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.87(a), Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary matter - VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in the present case, 
in view of the dispositions reached herein.

II.  Criteria

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment. 38 C.F.R. § 4.2, 4.10 (2002).  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Furthermore, because the instant claim is based upon an 
appeal following an original grant of service connection and 
the assignment of a rating therefor, the holding from 
Francisco v. Brown, 7 Vet. App. 55 (1994) (to the effect that 
the present level of disability is of primary importance) is 
not applicable.  Rather, the precedent in Fenderson v. West, 
12 Vet. App. 119, 125-6 (1999) (at the time of an initial 
evaluation, separate, or "staged" ratings may be assigned 
for separate periods of time) governs here.

The Board notes that, during the pendency of the veteran's 
appeal, the criteria pertaining to evaluation of diseases of 
the ear and other sense organs were amended, effective June 
10, 1999.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previously effective rating criteria pertaining to 
tinnitus, as set forth in 38 C.F.R. § 4.87(a), Diagnostic 
Code (DC) 6260, an evaluation of 10 percent is warranted for 
tinnitus which is persistent as a symptom of heard injury, 
concussion, or acoustic trauma.  Under the current version of 
DC 6260, an evaluation of 10 percent is warranted for 
recurrent tinnitus, without the previously required 
limitations as to etiology. 

The Board finds that the recently revised criteria are more 
favorable to the veteran's claim, as the new regulations 
eliminate the need to demonstrate that persistent tinnitus is 
a symptom of head injury, concussion, or acoustic trauma.  
Thus, the revised regulations constitute a liberalizing 
change to the criteria for evaluation of tinnitus.  
Accordingly, the new rating criteria have been utilized 
herein in the evaluation of this claim.  Karnas, supra; see 
also VAOGCPREC 3-2000 (April 10, 2000).  In addition, the 
record reflects that the RO has not yet adjudicated the 
instant claim in light of the recently revised criteria, and 
therefore the Board's decision herein represents adjudication 
in the first instance under the new rating criteria.  
However, since the decision is favorable, this action has not 
resulted in prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

III.  Legal Analysis

In a February 1998 rating decision, the RO granted service 
connection for tinnitus and assigned a noncompensable 
evaluation, effective from May 1, 1996.  

The veteran contends that a higher initial (compensable) 
evaluation is warranted for his service-connected tinnitus.  

Having reviewed the record, the Board has determined that a 
separate compensable evaluation is warranted for tinnitus 
under the recently enacted rating criteria.  Specifically, on 
VA audiological examination in June 1997, the veteran 
reported that he experienced a constant, high-pitched ringing 
in both ears.  Thereafter, service connection was established 
as directly related to the veteran's right ear hearing loss.  
The veteran is competent to report on that which comes to him 
through his senses, to include his personally observed 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Thus, the evidence demonstrates the manifestation of 
recurrent tinnitus, and therefore a separate evaluation of 10 
percent is warranted for tinnitus under the current version 
of Diagnostic Code 6260.

In VAOPGCPREC 3-2000, it was noted that 38 U.S.C.A. § 5110(g) 
provides that "where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue."  As a 
result, an effective date earlier than June 10, 1999, is not 
warranted for the award of a 10 percent rating for tinnitus 
which is based upon the revised, or liberalizing, rating 
criteria.  Therefore, the Board finds that a higher initial 
(compensable) evaluation of 10 percent is warranted for 
tinnitus, from June 10, 1999, the effective date of the 
change in the rating criteria, but not before that date.

ORDER

A separate evaluation of 10 percent is granted for tinnitus, 
from June 10, 1999, subject to the laws and regulations 
governing the award of monetary benefits.  

REMAND

As noted above, during the pendency of the veteran's appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claims.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's recent decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1337 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The veteran asserts that his service-connected right ear 
hearing loss, right ear otitis media with healed perforation, 
and gout are more serve than reflected by the current 
disability evaluations assigned.  The veteran was last 
afforded VA examinations in June 1999.  

The RO scheduled the veteran for new VA examinations in May 
2000 and June 2002.  The evidence of record shows that the 
veteran failed to report for the scheduled examinations.  
However, it appears that the veteran was never informed of 
the scheduled times and places of these examinations.  
Indeed, copies of the notification letter(s) sent to the 
veteran informing him of his scheduled VA examinations, and 
the consequences of failing to appear for examination are not 
associated with the claims file.  See 38 C.F.R. § 3.655 
(2002).

Given the veteran's failure to appear for examinations, the 
obligations imposed by the VCAA on VA require that the 
veteran be advised of the provisions of 38 C.F.R. § 3.655.  
In this regard, he should be specifically told why 
entitlement cannot be established without a current VA 
examination.  He should also be told about what constitutes 
good cause for a failure to appear for examination, and be 
given the opportunity to present such evidence.

The Board wishes to emphasize in ths regard that, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Clearly, therefore, it is incumbent upon the veteran 
to cooperate in any way that will facilitate the RO's efforts 
in developing this claim, to include providing information as 
to current medical treatment, and reporting for examinations 
as described below.  The veteran is hereby again referred to 
38 C.F.R. §§ 3.158, 3.655, under which his failure to 
cooperate could result in adverse action on his claims.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The appellant should also be 
notified by letter of the directives of 
the VCAA and the new heightened duty-
to-assist regulations, regarding his 
claims of entitlement to increased 
ratings.  The RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.

2.  The RO should ask the veteran whether 
he has received any treatment for the 
disabilities on appeal since February 
2000.  Based upon his response, the RO 
should obtain copies of any pertinent 
treatment records referable to treatment 
for gout, right ear hearing loss, and 
otitis media, right ear, from the 
identified sources(s), and associate them 
with the claims folder.

3.  The RO should provide the veteran a 
VA examination in order to determine the 
severity of his service-connected gout.  
The claims file, to include a copy of 
this Remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and severity of the service-
connected right ear hearing loss and 
otitis media, right ear.  In addition to 
audiological examination, any tests 
deemed necessary should be performed.  
The claims file, to include a copy of 
this Remand, are to be made available to 
the examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed clinical 
history concerning the frequency and 
severity of the veteran's otitis media.

5.  The RO should review the claims file 
and ensure that all notification and 
development action required under the 
VCAA by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.

6.  Thereafter, the RO should 
readjudicate the claims for entitlement 
to a rating in excess of 20 percent for 
gout and entitlement to compensable 
ratings for right ear hearing loss and 
otitis media, right ear, with 
consideration of all additional evidence 
added to the record.  

7.  If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case, which summarizes 
the pertinent evidence, all applicable law 
and regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded a reasonable 
period in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

